DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 13, 2020.  Claims 1 – 16 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2020 and February 03, 2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on November 16, 2017.
 
Response to Arguments
Applicant’s arguments, see pages 8 - 13, filed on November 18, 2020, with respect to the rejection of claims 1 - 16 under 35 U.S.C. § 102 and 103 have been fully 

On page 8 of the Applicant’s response, the Applicant asserts that Ohashi does not disclose a first and second state of a rotational speed ratio.  Therefore, Schieffelin is introduced to combine with Ohashi’ electric bicycle to cure the deficiencies that Ohashi has with the claimed invention.  Consequently, Schieffelin’s electric bicycle transmission teaches a first and second state of a rotational speed ratio.  the human-powered vehicle control device comprising: controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state (see Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; a drive mechanism configured to engage the driven sprocket set; an electronically controllable derailleur configured to move the drive mechanism among the two or more sprockets."  See also ¶0031 - ¶0032, ¶0060, and ¶0075.)  Schieffelin further teaches wherein his electric bicycle transmission stops controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and the transmission stage is in a second state that is different from the first state. (See Figs. 4 - 6, ¶0076 - ¶0077, ¶0124, and ¶0134.  In particular, see ¶0124, "Based on the information received from 

On page 11 of the Applicant’s response, the Applicant argues that Guderzo does not teach or suggest a storage, nor where the storage is configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state. Therefore, Lee is introduced to combine with Ohashi in view of Schieffelin to cure the deficiencies that Ohashi’s electric 

On page 13 of the Applicant’s response, the Applicant argues that Ohashi does not disclose switching a control state of the motor in accordance with a state of the human-powered vehicle component in which the human-powered vehicle component is at least one of a transmission, a seatpost and a suspension, and wherein the human-powered vehicle component includes the suspension of the human- powered vehicle, and at least one of a hardness, a damping factor, and a length of the suspension differs in the plurality of states..  Therefore, Butora is introduced to combine with Ohashi in view of Schieffelin to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.  (See Figs. 1, 16, ¶0010, and ¶0022 - ¶0023, "the electronic module can contain a map memory for receiving topographic information. The topographic information can represent a course of the road or a road surface so as to always and automatically ensure an optimum adaptation of the parameters of the spring elements from the position of the bicycle and the selected route of travel, without the cyclist having to interfere manually." See also ¶0027, "in the case of jumps, and therefore, the characteristic of the suspension system can be adjusted to the hard impact accompanied by the landing.")

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 8 - 9, 12, 14 are rejected under r 35 U.S.C. 103 as being unpatentable over Foreign Patent No. EP3078583 A1 to OHASHI et al. (herein after “Ohashi") in view of U.S. Patent Application Publication No. 2017/0106866 A1 to SCHIEFFELIN (herein after “Schieffelin").

As to Claim 1, (Original) 
Ohashi is considered to disclose a human-powered vehicle control device for a human-powered vehicle including an input rotary body to which a human driving force is input, a driving wheel driven by rotating the input rotary body (see Figs. 1 and 4, and ¶0001 - ¶0002, human powered hybrid electric bicycle), 
an electronic controller configured to control the motor, the electronic controller being configured to (see Fig. 4, and ¶0005, “controller includes a plurality of control states including a basic state, a drive-standby state which able to transition to and from the basic state, and a driving state which is able to transition to and from the drive-standby state and causes transmission of power from the electric motor to the wheel.”) 
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises a transmission configured to change a rotational speed ratio of a rotational speed of the driving wheel to a rotational speed of the input rotary body, and 
a motor that assists in propulsion of the human-powered vehicle, the human-powered vehicle control device comprising:
controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state, and
stop controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and the transmission stage is in a second state that is different from the first state.  

Therefore, Schieffelin is introduced to combine with Ohashi to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.
Schieffelin’s work presents a derailleur-based electronic transmission system for an electric bicycle comprising a wheel set; a driven sprocket set coupled to the wheel via at least a first one-way clutch, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; an electronically controllable derailleur configured to move the drive chain among the two or more sprockets; a pedal crank configured to cause rotation of the driven sprocket set by providing a user pedal force to the driven sprocket set through at least a second one-way clutch and the drive chain; a motor configured to cause rotation of the driven sprocket set by providing an electromechanical force to the driven sprocket set through at least the drive chain; and an electronic controller configured to, responsive to a determination that a shift should occur at a time when neither the pedal crank nor the motor is causing rotation of the driven sprocket.


While Ohashi discusses an electric bicycle transmission with motor assist propulsion paired with human powered input, Schieffelin provides a more comprehensive presentation of an electric bicycle transmission comprising a motor that assists in propulsion of the human-powered vehicle (see Figs. 1 - 3, 6, 8, 11A - 11C, and ¶0022, “an electronic controller configured… responsive to a determination that a shift should occur at a time when neither the pedal crank nor the motor is causing rotation of the driven sprocket: operate the motor to rotate the driven sprocket at a rotational speed less than or equal to a current rotational speed of the wheel; and operate the derailleur to cause the shift to occur while the driven sprocket is being rotated by the motor”), the human-powered vehicle control device comprising: controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state (see Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic motor 692 receives commands from the electronic bicycle controller 670... (i.e. turns the motor on/off and/or changes the motor speed) to the motor 692. Motor 692 can be used in combination with and/or independently from the pedals and/or pedal crank. Motor 692 can also, in some embodiments, be used only in fast stop situations described herein or at any point during use of the electric bicycle system."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved.

As to Claim 2, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1, 
wherein the electronic controller is configured to stop the motor upon determining one of the rotational speed ratio and the transmission stage is in the second state.  (See Figs. 4 - 6, and ¶0011, ¶076 - ¶0081.  In particular, see ¶0079, "When the user cancels the operation of the self-propelling switch 52, the control state transitions to the self-propellable state, and the drive of the electric motor 31 is stopped... the control state becomes the self-propellable state when the operation of the self-propelling switch 52 is canceled, and further when the user is away from the vicinity of the vehicle body for the predetermined period of time or longer, it automatically transitions to the basic state." Emphasis added.  See ¶0081.)

As to Claim 3, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1, wherein 
the electronic controller (70) is configured to control the transmission (see Figs. 1, 4, and ¶0046, "the controller 70 drives ... a rotation of the electric motor 31 is decelerated by the deceleration mechanism 68").
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises the electronic controller is configured to operate the transmission to decrease an output of the motor upon determining one of the rotational speed ratio and the transmission stage has changed from the first state to the second state.  
Conversely, Schieffelin’s electric bicycle transmission teaches wherein the electronic controller is configured to operate the transmission to decrease an output of the motor upon determining one of the rotational speed ratio (see ¶0013, "the electronic controller is further configured to monitor the rotational speed of the wheel as the shift is occurring; and adjust the operation of the motor, responsive to a determination that the rotational speed of the wheel has changed, to increase or decrease the rotational speed of the driven sprocket") and the transmission stage has changed from the first state to the second state.  (See ¶0060, "it is desirable to keep the drive chain that drives the driven sprocket set stationery, motionless, nonrotating, and/or the like when torque or power is not being introduced to the drive wheel by the pedals and/or motor... it can be desirable to move the chain when transmitting power or torque to the drive wheel from An exception to this would be a limited motion of the chain and thus the driven sprocket set to effect a gear change... One benefit of keeping the chain stationary when not introducing power to the wheel and/or when not effecting a gear change is that the system can potentially operate more efficiently than if the chain were still moving. Another benefit is safety related... when a user is pedaling a bicycle and/or operating a throttle to instruct the motor to apply power or torque to the drive while, the user expects that the chain is rotating, because it needs to rotate to introduce power or torque into the drive wheel."  Emphasis added.)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved.

As to Claim 4, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1 (see claim 1 rejection above and Fig. 4), wherein the electronic controller (70) is configured to control the motor so that an output torque of the motor (31) is smaller than or equal to a predetermined value over a predetermined period that includes at least part of a period in which the transmission performs a change operation of the ratio (see Fig. 5 and ¶0047 - ¶0049, "The controller 70 includes a torque command value calculator 75. More specifically, the controller 70 includes a microcomputer, and is programmed so as to perform a plurality of functions ... A motor drive unit 76 is controlled in view of the torque command value... The torque command value is a command value for a drive torque that needs to be generated by the electric motor 31 ... A drive current corresponding to the torque command value thus flows to the electric motor 31." Examiner interprets Ohashi to discuss state transitions respective to time for a plurality of control states transitions of the controller. See ¶0068 - ¶0069.) 
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises the transmission stage upon determining in at least one of a case in which at least one of the rotational speed ratio and the transmission stage has changed from the first state to the second state, and a case in which at least one of the rotational speed ratio and the transmission stage has changed from the second state to the first state. 
Schieffelin, on the other hand, teaches an electric bicycle transmission wherein the transmission stage upon determining in at least one of a case in which at least one of the rotational speed ratio and the transmission stage has changed from the first state to the second state (see Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set comprising two or more motor 692 receives commands from the electronic bicycle controller 670... (i.e. turns the motor on/off and/or changes the motor speed) to the motor 692. Motor 692 can be used in combination with and/or independently from the pedals and/or pedal crank. Motor 692 can also, in some embodiments, be used only in fast stop situations described herein or at any point during use of the electric bicycle system."  Emphasis added.)


As to Claim 5, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1.
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises the electronic controller is configured to control the motor so that the output torque of the motor becomes smaller than or equal to the predetermined value before the shifting by the transmission is completed upon determining in at least one of a case in which at least one of the rotational speed ratio and the transmission stage has changed from the first state to the second state, and 
a case in which at least one of the rotational speed ratio and the transmission stage has changed from the second state to the first state.  

Schieffelin, on the other hand, teaches an electric bicycle transmission wherein the electronic controller is configured to control the motor so that the output torque of 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved over a diversity of terrains, and environmental conditions.

As to Claim 8, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1, further comprising a detector configured to detect one of the rotational speed ratio and the transmission stage corresponding to the first state.  (See ¶0015, "the user detector includes a vehicle speed detector that detects whether the electric vehicle is running." See also ¶0045. Examiner interprets that Ohashi describes the first state as that in which the electric vehicle is running.)

As to Claim 9, (Currently Amended) 
a human-powered vehicle control device for a human-powered vehicle (see Figs. 1 and 4, and ¶0001 - ¶0002, human powered hybrid electric bicycle), including
an electronic controller configured to control the motor.  (See Fig. 4, and ¶0005, “controller includes a plurality of control states including a basic state, a drive-standby state which able to transition to and from the basic state, and a driving state which is able to transition to and from the drive-standby state and causes transmission of power from the electric motor to the wheel.”) 
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprising a human-powered vehicle component, which is changed to a plurality of states, wherein 
the electronic controller being configured to, 
switch a first control state in which the motor is controlled in accordance with a human driving force input to the human-powered vehicle and
a second control state in which control of the motor is stopped in accordance with the human driving force, and
a motor that assists in propulsion of the human-powered vehicle, the human-powered vehicle control device comprising:
controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state, and
switch the first control state and the second control state in accordance with the state of the human-powered vehicle component, the human-powered vehicle component including at least one of a transmission, a seatpost and a suspension.  

Therefore, Schieffelin is introduced to combine with Ohashi to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.
Schieffelin, on the other hand, teaches an electric bicycle wherein a human-powered vehicle component, which is changed to a plurality of states (see Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  See ¶0132, "the system may be configured to take into account a current location of the bicycle and/or an anticipated path of the bicycle, determined by the navigation module, to anticipate a need for a gear change, and then automatically effect that gear change... the system may be configured to take into account the detected battery level, potentially in combination with an anticipated route determined by the navigation module, to dynamically utilize optimum gear ranges and/or to dynamically switch to pedal-only or pedal-assist mode as needed.") 
While Ohashi presents an electric bicycle transmission with motor assist propulsion paired with human powered input, Schieffelin provides a more comprehensive presentation of an electric bicycle transmission comprising a motor that assists in propulsion of the human-powered vehicle (see Figs. 1 - 3, 6, 8, 11A - 11C, and ¶0022, “an electronic controller configured… responsive to a determination that a shift should occur at a time when neither the pedal crank nor the motor is causing rotation of the driven sprocket: operate the motor to rotate the driven sprocket at a motor 692 receives commands from the electronic bicycle controller 670... (i.e. turns the motor on/off and/or changes the motor speed) to the motor 692. Motor 692 can be used in combination with and/or independently from the pedals and/or pedal crank. Motor 692 can also, in some embodiments, be used only in fast stop situations described herein or at any point during use of the electric bicycle system."  Emphasis added.)
Additionally, Schieffelin’s teaches an electric bicycle transmission wherein it switches the first control state and the second control state in accordance with the state of the human-powered vehicle component (see Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  See ¶0132, "the system may be configured to take into account a current location of the bicycle and/or an anticipated path of the bicycle, determined by the navigation module, to anticipate a need for a gear change, and then automatically effect that gear change... the system may be configured to take into account the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved.

As to Claim 12, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 11. 
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises the electronic controller is configured to select combinations in accordance with an order determined in advance whenever the operating device is operated.  
On the other hand, Schieffelin teaches wherein the electronic controller is configured to select combinations in accordance with an order determined in advance whenever the operating device is operated.   (See Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  See ¶0132, "the system may be configured to take into account a current location of the bicycle and/or an anticipated path of the bicycle, determined by the navigation module, to anticipate a need for a gear change, and then automatically effect that gear change... the system may be configured to take into account the detected battery level, potentially in combination with an anticipated route determined by the navigation module, to dynamically utilize optimum gear ranges and/or to dynamically switch to pedal-only or pedal-assist mode as needed.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved over a diversity of terrains, and environmental conditions.

As to Claim 14, (Currently Amended) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 9.
wherein the human-powered vehicle component includes the transmission, the transmission being configured to change a rotational speed ratio of a rotational speed of a driving wheel driven by rotating an input rotary body to a rotational speed of the input rotary body input to which the human driving force is input, and 
a transmission stage of the transmission differs in the plurality of states.  

Schieffelin’s electric bicycle transmission, on the other hand, teaches wherein the human-powered vehicle component includes the transmission, the transmission being configured to change a rotational speed ratio of a rotational speed of a driving wheel driven by rotating an input rotary body to a rotational speed of the input rotary body input to which the human driving force is input.  (See Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; a drive mechanism configured to engage the driven sprocket set; an electronically controllable derailleur configured to move the drive mechanism among the two or more sprockets."  See also ¶0031 - ¶0032, ¶0060, and ¶0075.)
Additionally, Schieffelin teaches wherein a transmission stage of the transmission differs in the plurality of states.  (See Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved over a diversity of terrains, and environmental conditions.

Claims 6, 10 – 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. EP3078583 A1 to OHASHI et al. (herein after “Ohashi") in view of U.S. Patent Application Publication No. 2017/0106866 A1 to SCHIEFFELIN (herein after “Schieffelin"), and further in view of U.S. Patent Application Publication No. 2015/0032340 A1 to LEE (herein after “Lee").

As to Claim 6, (Original) 
Ohashi is considered to disclose the human-powered vehicle control device according to claim 1.
However, Ohashi’s electric bicycle does not teach or suggest wherein it further comprises a storage configured to changeably store one of the rotational speed ratio and the transmission stage corresponding to the first state and one of the rotational speed ratio and the transmission stage corresponding to the second state, the electronic controller is further configured to control the motor in accordance with the first state and the second state stored in the storage.  
Therefore, Lee is introduced to combine with Ohashi in view of Schieffelin to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.
The applicant’s disclosure recites “the human-powered vehicle control device… comprises a storage configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state… the human- powered vehicle control device according to the twelfth aspect is configured so that the operating device includes a plurality of operating units, the storage stores each of the plurality of operating units and the combinations in correspondence with each other, and the electronic controller selects the combinations corresponding to the operating units operated upon determining the operating device is operated. In accordance with the thirteenth aspect, the user can simply change the combination of the state of the human- powered vehicle component with the first control state or the second control state to the desired combination by operating each of the plurality of operating units.”  See [0014] – [0017].

Lee’s two-wheeled electric vehicle 6, on the other hand, teaches a storage (see Figs. 2 – 8, Driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, and ¶0041.  Driving shift device 4 stores captures gearshift commands and stores them in control unit 3,) configured to changeably store one of the rotational speed ratio and the transmission stage corresponding to the first state and one of the rotational speed ratio and the transmission stage corresponding to the second state.  (See Figs. 2 – 8, driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, “the driving shift device 4 is coupled to a transmission 61 of a two-wheel electric vehicle 6, and the transmission 61 is a forward transmission 61a, a reverse transmission 61b, an external transmission or an internal transmission 61c; the upshift button 11 increases a shift value in a gear shift command to drive the control unit 3 to increase the total shift value indirectly, and the downshift button 12 decreases a shift value in a gear shift command to drive the control unit 3 to decrease the total shift value indirectly… the control unit 3 also has a control function of improving the riding comfort of a user.”  See ¶0041, “the node and the total shift value of the driving shift device 4 are set to initial values, the control unit 3 can receive the signal of the up shift button 11 or downshift button 12 controlled by the user, so that the gear shift command can increase or decrease a shift value to increase or decrease the total shift value of the control unit 3 indirectly, and the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the automatic and manual electrical gear shifting apparatus, as taught by Lee, in order to detect a driving a status and transmit a sensing signal wherein it adapts changeably store combinations of each of the plurality of states of the human-powered vehicle component.  Motivation for combining the above element(s) can include, but are not limited to: 1) automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes"), and 2) the rider's overall comfort and the electric bicycle's performance being improved.
Schieffelin’s electric bicycle transmission, on the contrary, teaches wherein the electronic controller is further configured to control the motor in accordance with the first state and the second state stored in the storage.  (See Figs. 1 - 3, 8, 11A - 11C, and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved over a diversity of terrains, and environmental conditions.

As to Claim 10, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 9.
However, Ohashi’s electric bicycle does not teach or suggest wherein it further comprises a storage configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state, 
the electronic controller (40) being further configured to be operated in the first control state or the second control state combined with one of the plurality of states of the human- powered vehicle component stored in the storage.
On the other hand, Lee’s automatic and manual electrical bicycle gear shifting apparatus for detecting a driving status teaches the storage being configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state.  (See Figs. 2 – 8, driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, “the driving shift device 4 is coupled to a transmission 61 of a two-wheel electric vehicle 6, and the transmission 61 is a forward transmission 61a, a reverse transmission 61b, an external transmission or an internal transmission 61c; the upshift button 11 increases a shift value in a gear shift command to drive the control unit 3 to increase the total shift value indirectly, and the downshift button 12 decreases a shift value in a gear shift command to drive the control unit 3 to decrease the total shift value indirectly… the control unit 3 also has a control function of improving the riding comfort of a user.”  See ¶0041, “the node and the total shift value of the driving shift device 4 are set to initial values, the control unit 3 can receive the signal of the up shift button 11 or downshift button 12 controlled by the user, so that the gear shift command can increase or decrease a shift value to increase or decrease the total shift value of the control unit 3 indirectly, and the control unit 3 is provided for transmitting an electrical shift signal to the driving shift device 4 to conduct a gear shifting… For instance, when the user rides the electric vehicle uphill, the user can shift the gear by the electric manual mode to reduce the user's burden of pedaling the electric vehicle while riding uphill, so as to 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the automatic and manual electrical gear shifting apparatus, as taught by Lee, in order to detect a driving a status and transmit a sensing signal wherein it adapts changeably store combinations of each of the plurality of states of the human-powered vehicle component.  Motivation for combining the above element(s) can include, but are not limited to: 1) automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes"), and 2) the rider's overall comfort and the electric bicycle's performance being improved.

Schieffelin’s electric bicycle transmission, on the contrary, teaches wherein the electronic controller being further configured to be operated in the first control state or the second control state combined with one of the plurality of states of the human- powered vehicle component stored in the storage.  (See Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the rider's overall comfort and the electric bicycle's performance being improved over a diversity of terrains, and environmental conditions.

As to Claim 11, (Original) 
Ohashi is considered to disclose a human-powered vehicle control device for a human-powered vehicle (see Figs. 1 and 4, and ¶0001 - ¶0002, "relates to an electric vehicle that transmits power from an electric motor to a wheel…. The electrically assisted bicycle includes a drive system driven by human power and a drive system driven by an electric motor.  The electric motor assists the drive by human power") including an electronic controller configured to control the human-powered vehicle component and the motor.  (See Fig. 4, and ¶0005, “controller includes a plurality of control states including a basic state, a drive-standby sate which is able to transition to and from the basic state, and a driving state which is able to transition to 
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises a human-powered vehicle component, which is changed to a plurality of states, which assists in propulsion of the human-powered vehicle including the human-powered vehicle component, the human-powered vehicle control device comprising:
a storage,
the electronic controller being configured to switch a first control state in which the motor is controlled in accordance with a human driving force input to the human-powered vehicle and 
a second control state in which a control of the motor in accordance with the human driving force is stopped;
the storage being configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state; and 
the electronic controller being configured to select one of the combinations in accordance with an operation of an operating device, control the human-powered vehicle component so that the human-powered vehicle component is in a state of the selected combination, and 
so that the human-powered vehicle component is operated in the first control state or the second control state in the selected combination.  

Schieffelin further teaches an electric bicycle transmission wherein the electronic controller being configured to switch a first control state in which the motor is controlled in accordance with a human driving force input to the human-powered vehicle (see Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; a drive mechanism configured to engage the driven sprocket set; an electronically controllable derailleur configured to move the drive mechanism among the two or more sprockets."  See also ¶0031 - ¶0032, ¶0060, and ¶0075,) and a second control state in which a control of the motor in accordance with the human driving force is stopped (see Figs. 4 - 6, and ¶0076 - ¶0077 See 0124, "Based on the information received from the one or more sensors, the electric bicycle controller may automatically determine whether a stop event is occurring, calculate an optimal gear change speed, calculate an optimal gear change window, operate the motor, and/or communicate with an electronic derailleur to effect a gear change.  See ¶0128, "The brake pressure sensor 660 may measure the brake pressure applied by the user and/or automatically applied by the electric bicycle controller 670... the electric bicycle controller 670 may use a brake pressure measured by the brake pressure sensor 660 to determine (or to help determine) whether a stop event is occurring and/or about to occur... The electric bicycle controller 670 may determine that. a wheel lockup condition is occurring. In motor 692 receives commands from the electronic bicycle controller 670... (i.e. turns the motor on/off and/or changes the motor speed) to the motor 692. Motor 692 can be used in combination with and/or independently from the pedals and/or pedal crank. Motor 692 can also, in some embodiments, be used only in fast stop situations described herein or at any point during use of the electric bicycle system."  Emphasis added.)
Schieffelin additionally teaches wherein the electronic controller being configured to select one of the combinations in accordance with an operation of an operating device, control the human-powered vehicle component so that the human-powered vehicle component is in a state of the selected combination, and so that the human-powered vehicle component is operated in the first control state or the second control state in the selected combination.  (See Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  See ¶0132, "the system may be configured to take into account a current location of the bicycle and/or an anticipated path of the bicycle, determined by the navigation module, to anticipate a need for a gear change, and then automatically effect that gear change... the system may be configured to take into account the detected battery level, potentially in combination with an anticipated route determined by the navigation module, to dynamically utilize optimum gear ranges and/or to dynamically switch to pedal-only or pedal-assist mode as needed.")


Conversely, Lee’s two-wheeled electric vehicle 6 teaches a storage (see Figs. 2 – 8, Driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, and ¶0041.  Driving shift device 4 stores captures gearshift commands and stores them in control unit 3,) the storage being configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state.  (See Figs. 2 – 8, driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, “the driving shift device 4 is coupled to a transmission 61 of a two-wheel electric vehicle 6, and the transmission 61 is a forward transmission 61a, a reverse transmission 61b, an external transmission or an internal transmission 61c; the upshift button 11 increases a shift value in a gear shift command to drive the control unit 3 to increase the total shift value indirectly, and the downshift button 12 decreases a shift value in a gear shift command to drive the control unit 3 to decrease the total shift value indirectly… the control unit 3 also has a control function of improving the riding comfort of a user.”  See ¶0041, “the node and the total shift value of 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with the automatic and manual electrical gear shifting apparatus, as taught by Lee, in order to detect a driving a status and transmit a sensing signal wherein it adapts changeably store combinations of each of the plurality of states of the human-powered vehicle component.  Motivation for combining the above element(s) can include, but are not limited to: 1) automatic adjustment of transmission states corresponding to particular vehicle performance 

As to Claim 13, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 12.

However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises wherein the operating device includes a plurality of operating units, the storage stores each of the plurality of operating units and the combinations in correspondence with each other, and 
the electronic controller is configured to select the combinations corresponding to the operating units operated upon determining the operating device is operated.  
On the contrary, Lee’s automatic and manual electrical bicycle gear shifting apparatus for detecting a driving status teaches wherein the operating device includes a plurality of operating units, the storage stores each of the plurality of operating units and the combinations in correspondence with each other.  (See Figs. 2 – 8, driving shift device 4 see ¶0037, ¶0041 – ¶0043.  In particular, see ¶0037, “the driving shift device 4 is coupled to a transmission 61 of a two-wheel electric vehicle 6, and the transmission 61 is a forward transmission 61a, a reverse transmission 61b, an external transmission or an internal transmission 61c; the upshift button 11 increases a shift value in a gear shift command to drive the control unit 3 to increase the total shift value indirectly, and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Ohashi's hybrid electric bicycle with Lee’s automatic and manual electrical bicycle gear shifting apparatus for detecting a driving status, wherein it adapts changeably store combinations of each of the plurality of states of the human-powered vehicle component.  Motivation for combining the above element(s) 

Schieffelin, conversely, teaches wherein the electronic controller is configured to select combinations in accordance with an order determined in advance whenever the operating device is operated.   (See Fig. 6, and ¶0115, ¶0124, ¶0130 - ¶0132.  In particular, see ¶0115, "the user access point system 624 can be configured to enable the user... of the electric bicycle to select a riding mode from a plurality of riding modes."  See ¶0132, "the system may be configured to take into account a current location of the bicycle and/or an anticipated path of the bicycle, determined by the navigation module, to anticipate a need for a gear change, and then automatically effect that gear change... the system may be configured to take into account the detected battery level, potentially in combination with an anticipated route determined by the navigation module, to dynamically utilize optimum gear ranges and/or to dynamically switch to pedal-only or pedal-assist mode as needed.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Ohashi's hybrid electric bicycle with the electronically controlled vehicle transmission as taught by Schieffelin, because doing so performs automatic adjustment of transmission states corresponding to particular vehicle performance characteristics respective to riding conditions (i.e. "modes").  Motivation for combining the above element(s) can include, but are not limited to: the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. EP3078583 A1 to OHASHI et al. (herein after “Ohashi") in view of U.S. Patent Application Publication No. 2017/0106866 A1 to SCHIEFFELIN (herein after “Schieffelin"), and further in view of U.S. Patent Application Publication No. 2004/0108680 A1 to GUDERZO et al. (herein after “Guderzo").

As to Claim 7, (Original) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 1.
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises the transmission including a front derailleur.  
Consequently, Guderzo is introduced to combine with Ohashi in view of Schieffelin to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.
Guderzo’s work presents an electronically Servo-assisted system wherein a bicycle gear shift allows compensation for misalignments between the chain of a bicycle gearshift and one or more sprockets of the gearshift.
Guderzo, on the other hand, discloses wherein the transmission includes a front derailleur. (See Figs. 1 - 2, and ¶0035 -¶0037, "The rear and front derailleurs 14, 15 are 
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further provide Ohashi's hybrid electric bicycle with the front derailleur as taught by Guderzo.

Claims 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. EP3078583 A1 to OHASHI et al. (herein after “Ohashi") in view of U.S. Patent Application Publication No. 2017/0106866 A1 to SCHIEFFELIN (herein after “Schieffelin"), and further in view of U.S. Patent Application Publication No. 2017/0008584 A1 to BUTORA et al. (herein after “Butora").

As to Claim 15, (Currently Amended) 
Modified Ohashi substantially discloses the human-powered vehicle control device according to claim 9.
However, Ohashi’s electric bicycle does not teach or suggest wherein it comprises wherein the human-powered vehicle component includes the seatpost  of the human-powered vehicle, and a height of the seatpost differs in the plurality of states.  
Therefore, Butora is introduced to combine with Ohashi in view of Schieffelin to cure the deficiencies that Ohashi’s electric bicycle has with the claimed invention.
Butora’s work presents a bicycle seatpost wherein it comprises a fixing apparatus by which the two longitudinal portions can be fixed to one another in a settable relative 
Butora further teaches wherein the human-powered vehicle (1) component includes a seatpost (16) of the human-powered vehicle (1) (see Fig. 16 and ¶0010, "an electronically controlled suspension system for a bicycle ... the suspension system can be disposed in a seat post and/or in a steering tube. The suspension system, on the one hand, raises the riding comfort for the bicycle user." Butora suggests automated seat post height adjustment based on riding conditions), and a height of the seatpost (16) differs in the plurality of states. (See Fig. 16 and ¶0133, "the radio signal 64 can be produced by an electronic module 6 and, therefore, an automatic height adjustment is enabled depending on the riding condition. If the seatpost 16 has a position transducer that reports the position of the seat post 16 to the electronic module 6, the electronic module 6 can reuse this data to determine a control signal for the chassis components." Butora discloses automated seat post height adjustment.)

It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further provide Ohashi's hybrid electric bicycle with the automated seat post height system as taught by Butora, because doing so improves operational reliability and provides automated vehicle adaptation to a diversity of operating conditions, thereby improving the rider's overall comfort and performance.

As to Claim 16, (Currently Amended) 
the human-powered vehicle control device according to claim 9.
However, Ohashi’s electric bicycle does not teach or suggest wherein the human-powered vehicle component includes the suspension of the human- powered vehicle, and 
at least one of a hardness, a damping factor, and a length of the suspension differs in the plurality of states.

Butora, conversely, discloses wherein the human-powered vehicle (1) component includes a suspension of the human-powered vehicle (see Figs. 1 - 2, and ¶0010, "an electronically controlled suspension system for a bicycle ... the suspension system can be disposed at both the front wheel and the rear wheel"), and at least one of a hardness, a damping factor, and a length of the suspension differs in the plurality of states. (See Fig. 1 and ¶0010, ¶0022 - ¶0023, "the electronic module can contain a map memory for receiving topographic information. The topographic information can represent a course of the road or a road surface so as to always and automatically ensure an optimum adaptation of the parameters of the spring elements from the position of the bicycle and the selected route of travel, without the cyclist having to interfere manually." See also ¶0027, "in the case of jumps, and therefore, the characteristic of the suspension system can be adjusted to the hard impact accompanied by the landing.")



Conclusion                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
                                                                                                                                                                                                                                                                                                                                                                                                 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661